Title: To George Washington from Samuel Hanson, 23 September 1787
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 23d Sepr 1787

I embrace the earliest Opportunity, after notice of your return to Mount Vernon, to address you on a Subject that has given me no small share of disquiet.
A few days ago I received a Letter from Majr Washington; informing me that “You had been made acquainted with my draught on You in favour of Mr Porter; That you were unable to account for my applying to any Person for what was due from you; and that you requested I might not repeat the Act of drawing in favour of Mr Porter.”
In answer to a charge so unexpected I replied to the Major, and “denied that I ever applied to Mr Porter for money on your Acct as that Gentleman will assure you. I acknowledged that I had drawn on you in favour of Mr Porter, but conceived that, in doing so, I had not acted improperly, nor out of the customary mode of business.” I also informed the Majr that I had no doubt of explaining to yourself, immediately on your arrival, the propriety of my Conduct.
To proceed then, Sir, with the utmost candour, I admit that Mr Porter furnished me, at sundry times, with repeated Sums of money, and several Articles of goods, previous to my draught on you. But that Gentleman will declare to you that both the Money and Goods were furnished, on his part, & received on mine, purely on the Score of our private friendship; and that your name was never mentioned, nor your Account alluded to, at those times, by either of us. At the time of my first draught, I perfectly recollect that my reason for making it payable to him was, that, as your Servants generally call on him, when in town,

it might have the readier Conveyance—Before the second payment became due, I had become indebted (in the manner mentioned) to Mr Porter, and really conceived it to be totally immaterial to you whether the Money were paid to Mr Porter or myself.
Thus, Sir, have I endeavoured to explain to your Satisfaction a part of my Conduct which, I have good reason to apprehend, has (from misrepresentation, I trust) incurred your displeasure. If I shall be so unfortunate as not to have succeeded in this attempt, I must, in justice to myself, beg you to furnish me with the particulars of the charge against me, that I may have an Opportunity of vindicating myself hereafter.
When you placed your Nephews under my Care, you were pleased to express a Confidence in my good intentions towards them. Believe me, Sir, I was more flattered by some obliging passages in your Letters than you would choose me to express. You may easily, then, conceive the proportional Chagrin I suffer, under the Apprehension of forfeiting your good Opinion at a time when I was in hopes that my Conduct towards your Nephews would have a tendency to confirm you in it. With the utmost respect & Esteem, I remain, Sir, your most obedt and most humble Servant

S. Hanson of Saml


P.S. It may be easily conceived that the employment of accommodating Boys is, of itself, sufficiently unpleasant, without the adventitious mortifications arising from the present Subject. With respect to myself, I confess it is not a business of choice. Upon you, Sir, I am persuaded that this declaration will have the effect of inclining you to diminish, rather than encrease, the irksomeness of the Task I have engaged in. While on this Head, it is necessary to repeat, what I have already mentioned both to Mr McWhir & Mr Porter (before the receipt of the Major’s Letter) viz. That, should I remain here (which is uncertain) and you should incline to continue the Boys with me, I would, in consequence of the fall of House Rent, take them at a less price than the present one. I am &c. &c.


S.H. of Saml

